DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all /obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al PG PUB 2018/0167901 in view of SUKUKI et al PG PUB 2017/0202013.
Re Claims 1, 8, 15,  WANG et al teaches based on the PDCCH order, the UE (a first terminal) transmits a Random access preamble to the eNB (a access network device:  a receiving unit, a determining unit, sending unit) on a PRACH channel [0016] wherein the PDCCH order indicates the PRACH resources of uplink carrier i (PRACH carrier) and preamble Index based on a predefined mapping rules [0168];  based on the based on PRACH resource of uplink carrier i (the PRACH carrier) and the index of the preamble (first random access preamble), further teaches the UE receiving a random access response from the eNB (the access network device) but fails to explicitly teach the “scheduling…on the first PDCCH carrier, DCI of a random access response corresponding to the first random access preamble.”.
WANG et al teaches the BS can allocate downlink carrier i (a first pool of PDCCHs) and uplink carrier i in pairs for the UE [0135] to transmit the PRACH.  When the eNB receives the preamble index (the first random access preamble) allocates the PRACH uplink i (first PRACH carrier), since the BS has allocated the uplink and downlink in pairs via the predefined mapping rule, the BS would have determined the downlink carrier i accordingly.  
SUKUKI et al teaches a mobile receives PDCCH used for initiating a random access procedure whereby, the mobile receives a Random access response (RAR) corresponding to the Random access preamble on one specific downlink carrier [See abstract].  One skilled in the art would have been motivated to have transmitted scheduled the RAR in the PDCCH carrier, DCI with the corresponding RAR to enable the mobile to determine whether the RAR was successful received.
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 9, 16, WANG et al teaches the eNB determines the first PDCCH carrier based on preamble index (first index) based on at least one of index of the first RAP and PRACH uplink i (an index of the first PRACH carrier) and uses the downlink carrier i (using the PDCCH carrier) corresponding to the preamble index i (the first index).
Re Claims 6, 14, 20, WANG et al teaches the eNB (the access network device) sending a configuration information (a first message) through a high-layer signaling to indicate carriers capable of transmitting the PRACH [0187].  SUZUKI et al teaches the specific downlink carrier (PDCCH carrier) is linked with the uplink carrier (PRACH uplink carrier) whereby each PRACH carrier i is linked with each PDCCH carrier i (the resource pool of PDCCH) in the configuration information.
Re Claim 7, WANG et al in figure 13, step 1301, whereby another UE (a second terminal device) can receives from base station uplink synchronization command information indicating at least one PRACH uplink resources associated with N1 uplink carriers (a second PRACH carrier) and Preamble ID (a second RAP) wherein the PRACH carrier and Preamble ID of another UE is different than UE (first UE) to eliminate preamble collision and interference among carriers;  
in view of SUKUKI et a, the eNB (the access network device) determines the PDCCH carrier (a second PDCCH…from the pool of PDCCH) and schedules the PDCCH carrier, DCI of a RAR corresponding to the second RAP.
Re Claim 13, the UE transmits the RAP on the PRACH carrier i (the first PRACH carrier) wherein the i indicates a pool of PRACH channels.
Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3, 10, 17, prior art fails to teach the terminal determining the first index based on the index of the RAP based on the relationship as claimed.

, 
 ‘.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472